DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 10/6/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (US 2018/0042065, hereinafter “Jackson”).
Regarding claims 1, 8, and 17, Jackson discloses a system that is configured to deliver electric power via an indoor telecommunications network infrastructure that is inside a building (Fig. 3), the system comprising:
a power adaptor that is inside the building and is electrically connected to the indoor telecommunications network infrastructure (splitter/combiner 338 inside of building 310, wherein the inside splitter/combiner 338 transmits electrical power over physical interface 322 to the access device 304, via an outside splitter/combiner 336, para. 0039, 0041, and Fig. 3);
an outdoor network interface apparatus that is outside of the building and that is configured to receive input electric power via a wired connection to the indoor telecommunications network infrastructure (inside splitter/combiner 338 transmits electrical power over physical interface 322 to the access device 304, via an outside splitter/combiner 336, para. 0039, 0041, See fig. 3); and
telecommunications network equipment that is outside of the building and outside of the outdoor network interface apparatus, wherein the outdoor network interface apparatus is further configured to provide output electric power to the telecommunications network equipment (access device 304, separate and outside of outside splitter/combiner 336, as shown in Fig. 3; inside splitter/combiner 338 transmits the electrical power on physical interface 322, connected to outside splitter/combiner 336, which inherently provides the power to access device 304, para. 0041). 

Regarding claims 2, 9, 18, Jackson further discloses the outdoor network interface apparatus is further configured to receive data via the wired connection or via another wired connection to the indoor telecommunications network infrastructure (interior splitter/combiner 338 receives reformatted WLAN signals as intermediate signals from conversion device 312, and combines them with electrical power, and routes the combined signal to the exterior of the building 310 over physical interface 322, wherein exterior splitter/combiner 336 routes the intermediate signals from the physical interface 322 to the access device 304, para. 0041-0042, Fig. 3).

Regarding claims 3 and 10, Jackson further discloses the outdoor network interface apparatus comprises an outdoor Network Interface Device (NID) (exterior splitter/combiner 336, is outside of building 310, and interfaces between interior network and exterior access device, Fig. 3, para. 0038, 0042).

Regarding claim 16, Jackson further discloses the indoor telecommunications network infrastructure comprises:
preexisting telephone, computer-network, or coaxial wiring, or preexisting optical fiber, that is inside the building and that is electrically connected to a power converter that is inside the building (coaxial physical interface 322, connected to splitter/combiner 338 which transmits electrical power over 322, para. 0038, 0041, see Fig. 3).

Regarding claim 20, Jackson further discloses providing the input electric power to the indoor telecommunications network infrastructure via a power adapter that is inside the building (splitter/combiner 338 inside of building 310, wherein the inside splitter/combiner 338 transmits electrical power over physical interface 322, para. 0041, and Fig. 3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2018/0042065, hereinafter “Jackson”) in view of Soto et al. (US 2010/0150556, hereinafter “Soto”).
Regarding claim 4, Jackson does not expressly disclose the outdoor network interface apparatus comprises power electronics circuitry that is configured to receive the input electrical power via the wired connection.
Soto discloses a similar system in which an inside coax network 104 provides data and power on the coax cabling 1008, to an outside network interface device (NID) 136, which includes circuitry Bias T 1006, DC-DC converter 126 and Power supply 128, which decouples the MoCA/RF communication signals from a DC power signal on cable 1008 (para. 0080, Fig. 13a). Thus, Soto suggests including power electronics circuitry to be included in outdoor NIDs, where power is provided from inside a building over a wired connection.
Therefore, it would have been obvious to one of ordinary skill, at the time the application was filed, to implement power extraction/decoupling circuitry from a wired connection having both data and power into the system of Jackson, since this is suggested by the analogous system of Soto.

Regarding claim 7, Jackson does not expressly disclose the power adapter is plugged into an electrical power outlet that is inside the building; and
connected to a jack of the indoor telecommunications network infrastructure.
Soto discloses a similar system in which an inside coax network 104 provides data and power on the coax cabling 1008, to an outside network interface device (NID) 136 (para. 0080, Fig. 13a). Soto also discloses DC power source 138 provides DC power derived from subscriber mains power (AC power, para. 0056, which suggests either a direct line connection or connection via AC power outlet). Soto also discloses the DC power source 138 is connected to coax 1308 via Bias T, which is connected to a coaxial cable outlet (subscriber terminal  1300, connected to coaxial cable outlet, i.e. “jacks”) in the inside of the subscriber’s building (Fig. 13a, para. 0091).
Thus, Soto suggests both plugging the DC power source 138 into an electrical power outlet inside the building (AC main), and connecting the DC power source 138 to a coaxial cable  outlet of the indoor network infrastructure.
Therefore, it would have been obvious to one of ordinary skill, at the time the application was filed, to modify the system of Jackson to implement connecting the indoor power source/adapter to both an electrical power outlet and a jack of the indoor network, since this is suggested by the analogous system of Soto.

Regarding claim 12, Jackson further discloses the wired connection comprises a first electrical connection to a first physical communications medium of the indoor telecommunications network infrastructure (coaxial physical interface 322, Fig. 3).
However, Jackson does not expressly disclose: 
wherein the outdoor network interface apparatus comprises a second electrical connection to a second physical communications medium of the indoor telecommunications network infrastructure.
Nevertheless, Jackson discloses transmitting and receiving two different types of signals (satellite signals 334 and WWAN signals 308, Fig. 3, para. 0038).
Soto discloses an alternate embodiment in which two separate electrical connections to an interior telecommunications network infrastructure are connected to an outside/exterior NID (see Fig. 4, which connects power + DSL data signals from CPE/ST 134 from connection 130c and phone via connection 130d, connecting to splitter 408 in NID 136, before being provided to separate outside ONU device 404). 
Thus, Soto suggests an exterior NID that connects to two different physical communications media of an indoor telecommunications network infrastructure carrying two different types of signals.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Jackson to specify that an outdoor/exterior network interface can receive two separate/different physical communications media of an indoor telecommunications network infrastructure, since this is suggested by the analogous system of Soto.

Regarding claim 13, Soto further discloses: 
the first electrical connection comprises a first cable jack, cable port, or wire terminal (twisted pair wire 130c, into splitter 408, Fig. 4), and 
wherein the second electrical connection comprises a second cable jack, cable port, or wire terminal (twister pair wire 130d, into splitter 408, Fig. 4).

Regarding claim 14, Soto further discloses wherein the outdoor network interface apparatus further comprises power-conversion circuitry that is electrically connected to the first electrical connection, the second electrical connection, or both the first electrical connection and the second electrical connection (DC-DC- converter 126 and power supply 128, Fig. 4).


Regarding claim 15, Jackson further discloses the telecommunications network equipment comprises wireless network equipment that is configured to provide wireless communications service into the building (access device 304 receives WWAN signals 308 from wireless service provider 302 and reformats these signal into intermediate signals for transmission over coax 322, and interior splitter/combiner 338 transmits intermediate signals to conversion device 312 which converts the intermediate signals into WALN signals 320 for transmission inside the building 310, para. 0038-0040, Fig. 3).
However, Jackson does not expressly disclose the outdoor network interface apparatus comprises power electronics circuitry that is configured to receive the input electrical power via the wired connection.
Soto discloses a similar system in which an inside coax network 104 provides data and power on the coax cabling 1008, to an outside network interface device (NID) 136, which includes circuitry Bias T 1006, DC-DC converter 126 and Power supply 128, which decouples the MoCA/RF communication signals from a DC power signal on cable 1008 (para. 0080, Fig. 13a). Thus, Soto suggests including power electronics circuitry to be included in outdoor NIDs, where power is provided from inside a building over a wired connection.
Therefore, it would have been obvious to one of ordinary skill, at the time the application was filed, to implement power extraction/decoupling circuitry from a wired connection having both data and power into the system of Jackson, since this is suggested by the analogous system of Soto.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2018/0042065, hereinafter “Jackson”) in view of Soto et al. (US 2021/0075520, hereinafter “Soto-2”).
Regarding claim 19, Jackson discloses everything applied to claim 17, but does not expressly disclose transmitting a signal from the outdoor network interface apparatus to the indoor telecommunications network infrastructure, to request the input electric power.
Soto-2 discloses a similar communication system in which inside subscriber terminals provide electrical power to outside network elements (see Figs. 10-14b), and further discloses the exterior network elements requesting the subscriber terminals to adjust their voltage or current supplied to the network element by using messages to the subscriber terminals, requesting a terminal to cease supplying electrical power or to increase electrical power (para. 0117). Thus, Soto-2 suggests that the network elements (e.g. NID/ONT) to transmit signals to inside subscriber terminals to request electrical power.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Jackson to specify that the exterior network element (interface device) transmit messages (i.e. signals) to request electrical power, since this is suggested by the analogous system of Soto-2.

Allowable Subject Matter
Claims 5, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kotecha et al. (US 2013/0322251) discloses providing outdoor fixed wireless equipment with power by an indoor unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/16/2022